Exhibit 10.30 EXECUTION VERSION ASSET PURCHASE AGREEMENT BY AND AMONG PREMIER RESEARCH INTERNATIONAL, LLC, PREMIER RESEARCH ARIZONA, LLC, PHC, INC. D/B/A PIONEER BEHAVIORAL HEALTH, PIVOTAL RESEARCH CENTERS, INC. AND PIVOTAL RESEARCH CENTERS, LLC January 9, 2009 TABLE OF CONTENTS Page Section 1. Purchase and Sale 1 1.1 Agreement to Purchase and Sell. 1 1.2 Included Assets. 1 1.3 Excluded Assets. 2 1.4 Assumption of Assumed Liabilities. 3 1.5 Retention of Excluded Liabilities. 3 1.6 Nonassignable Contracts. 4 Section 2. Closing Matters; Purchase Price. 5 2.1 The Closing. 5 2.2 Purchase Price. 5 2.3 Allocation of Purchase Price. 7 2.4 Proration of Taxes. 7 2.5 Further Assurances. 8 Section 3 Representations and Warranties of the Seller and Parent 8 3.1 Organization; Books and Records. 8 3.2 Authorization, Execution and Enforceability. 9 3.3 Absence of Restrictions and Conflicts. 9 3.4 Capitalization; No Interest in Other Entities. 10 3. Ownership of Assets and Related Matters 10 3. Financial Statements 11 3.7 Absence of Certain Change 12 3.8 Legal Proceedings. 12 3.9 Licenses, Permits and Compliance with Law. 13 3.10 Assumed Contracts. 13 3.11 Tax Returns; Taxes. 13 3.12 Employees. 14 3.13 Employee Benefit Plans. 15 3.14 Labor Relations. 1 3.15 Insurance. 16 3.16 Intellectual Property. 16 3.17 Transactions with Affiliates. 20 3.18 Customer and Supplier Relations. 21 3.19 Nondisclosed Payments; Ethical Practices. 21 3.20 Brokers, Finders and Investment Bankers. 21 3.21 Disclosure. 22 Section 4. Representations and Warranties of the Purchaser and Premier. 22 4.1 Organization and Qualification. 22 4.2 Authorization, Execution and Enforceability. 22 4.3 Absence of Restrictions and Conflicts. 23 4.4 Brokers, Finders and Investment Bankers. 23 Section 5. Additional Covenants and Agreements. 23 5.1 Public Announcements. 23 5.2 Reimbursement. 23 5.3 Insurance. 24 5.4 Employee Matters 24 5.5 No Benefit Plan Liabilities. 24 5.6 No Employer Liabilities. 24 5.7 Transfer Taxes and Similar Charges. 25 5.8 Bulk Sales. 25 5.9 Name Change. 25 5.10 Conduct of Business. 25 5.11 Notification. 26 5.12 No Negotiation. 26 Section 6. Noncompetition. 26 6.1 Definitions. 26 6.2 Trade Secrets and Confidential Information. 27 6.3 Noncompetition. 27 6.4 Severability. 28 6.5 Injunctive Relief 28 Section 7. Closing Conditions; Termination. 29 7.1 Conditions to Obligations of Each Party to Effect the Acquisition 29 7.2 Additional Conditions to Obligations of the Seller and Parent to Close. 29 7.3 Additional Conditions to the Obligations of Premier and the Purchaser to Close. 29 7.4 Frustration of Closing Conditions. 30 7.5 Termination. 31 7.6 Effect of Termination. 31 Section 8. Indemnification. 32 8.1 Indemnification Obligations of the Seller and Parent. 32 8.2 Indemnification Obligations of Premier and the Purchaser. 32 8.3 Indemnification Procedure. 33 8.4 Claims Period. 34 8.5 Basket. 35 8.6 Cap. 35 8.7 Exclusive Remedy. 35 Section 9. Miscellaneous. 35 9.1 Notices. 35 9.2 Attachments. 36 9.3 Knowledge; Usage. 36 9.4 Assignment; Successors in Interest; Binding Effect. 37 9.5 Number; Gender. 37 9.6 Captions. 37 9.7 Controlling Law; Integration; Amendment; Construction. 37 9.8 Severability. 38 9.9 Counterparts. 38 9.10 Enforcement of Certain Rights. 38 9.11 Waiver. 38 9.12 Costs and Expenses. 38 9.13 Arbitration; Legal Proceedings. 38 SCHEDULES Schedule 1.2(c) Equipment and Computer Hardware Schedule 1.2(h) Licenses Schedule 1.3(a) Excluded Contracts Schedule 1.3(d) Other Excluded Assets Schedule 1.3(e) Cash Included Schedule 1.4(b) Current Liabilities of the Sellers Schedule 2.2(a) Purchase Price (Sellers Account Information) Schedule 2.3 Asset Allocation Schedule 4.2 Purchaser Ancillary Documents Schedule 5.4 Earned Time Off Amounts Schedule 7.3(e) Required Consents DISCLOSURE SCHEDULES Schedule 3.1 List of Locations where Qualified as a Foreign Entity Schedule 3.2 Sellers Ancillary Documents Schedule 3.4(b) Capitalization; No Interest in Other Entities Schedule 3.5(b) Real Property Leases and Personal Property Leases Schedule 3.5(d) Liens Schedule 3.6(a) Financial Statements Schedule 3.6(b) GAAP; Accounting Polices, Practices and Procedures Schedule 3.9 Licenses, Permits and Compliance with Law Schedule 3.10 Assumed Contracts and Third Party Consents Schedule 3.12 Employees Schedule 3.13 Employee Benefit Plans Schedule 3.15 Insurance Schedule 3.16(b) Ownership and Use of Intellectual Property Schedule 3.16(e) Owned Intellectual Property Schedule 3.16(l) Licenses of Intellectual Property to the Seller Schedule 3.17 Transactions with Affiliates Schedule 3.18(a) Customer Relations Schedule 3.18(b) Supplier Relations EXHIBITS Exhibit A Guaranty Exhibit B-1 Form of Officer’s Certificates Exhibit B-2 Form of Secretary’s Certificates Exhibit C Form of Bill of Sale and Assumption Agreement ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of January 9, 2009, is by and among PREMIER RESEARCH INTERNATIONAL, LLC, a Delaware limited liability company (“Premier”); PREMIER RESEARCH ARIZONA, LLC, a Delaware limited liability company and the wholly-owned subsidiary of Premier (the “Purchaser”); PIVOTAL RESEARCH CENTERS, INC., a Delaware corporation (“PRC Inc.”); PIVOTAL RESEARCH CENTERS, LLC, an Arizona limited liability company (“PRC LLC”); and PHC, INC., a Massachusetts corporation D/B/A PIONEER BEHAVIORAL HEALTH (the “Parent”).This Agreement may refer to either of PRC Inc. or PRC LLC as a “Seller” and collectively as the “Sellers”. W I T N E S S E T H: WHEREAS, the Sellers are contract research organizations that provide clinical research, reimbursement and regulatory services for pharmaceutical companies in the neurological, psychiatric, women’s health and selected internal medicine indications therapeutic areas (the “Business”); WHEREAS, the parties desire to enter into this Agreement, pursuant to which the Sellers propose to sell to the Purchaser, and the Purchaser proposes to purchase from the Sellers, substantially all of the assets used or held for use by the Sellers in the conduct of the Business (the “Acquisition”), and the Purchaser proposes to assume certain of the liabilities and obligations of the Sellers relating to the Business; and WHEREAS, the parties desire to make certain representations, warranties, covenants and agreements in connection with the Acquisition; NOW, THEREFORE, in consideration of the premises and the mutual promises and agreements contained herein, and other good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged conclusively, the parties hereto, intending to be legally bound, hereby agree as follows: Section1.Purchase and Sale. 1.1Agreement to Purchase and SellSubject to the terms and conditions of this Agreement, effective as of the Closing Date (as defined in Section 2.1), the Sellers hereby agree to sell, convey, assign, transfer and deliver to the Purchaser, and the Purchaser agrees to purchase and acquire from the Sellers, all direct or indirect right, title and interest of the Sellers in and to (a) the Business and (b) except for the Excluded Assets (as defined in Section 1.3), all of the assets, properties and rights of the Sellers of every kind and description, tangible and intangible, wherever situated (which assets, properties and rights of the Sellers are collectively referred to herein as the “Assets”), free and clear of all Liens (as defined in Section 3.5(d)). 1.2Included AssetsExcept as otherwise expressly set forth in Section 1.3 hereof, the Assets shall consist of all of the assets, properties and rights of the Sellers related to or used in connection with the Business of every kind and description, tangible and intangible, wherever situated, and shall include, without limitation, the following assets, properties and rights of the Sellers as of the Closing Date:(a)all prepaid expenses, advances, credits and deposits and the cash amounts set forth on Schedule 1.3(e); (b)all accounts receivable, notes receivable and other receivables and any security therefor; (c)all fixed assets, equipment, fixtures, furnishings, servers, computer hardware and other tangible property, including the property described on Schedule 1.2(c); (d)all right, title and interest in and to all Assumed Contracts (as defined in Section 3.10); (e)all right, title and interest in and to the name “Pivotal Research Centers, Inc.,” “Pivotal Research Centers, LLC” or any derivatives thereof, and all other trade names used by the Business; (f)all (i) Intellectual Property (as defined in Section 3.16(a)), including the Intellectual Property listed on Schedule 3.16(e), (ii) Data (as defined in Section 3.16(n)), and (iii) all of the Sellers’ right, title and interest in and to all computer systems (including management information and order systems, service pricing systems, hardware, software, servers, computers, printers, scanners, monitors, peripheral and accessory devices and the related media, manuals, documentation and user guides), all claims, credits, rights of recovery and set-off with respect thereto, all of the right, title and interest of the Sellers in or to any software, computer program or software product owned, used, developed or being developed (including software to create, publish, manufacture and distribute any web site or home page and macros used on any web site or home page) whether for internal use or for sale or license to others, and all of the Sellers’ right, title and interest in and to any and all software, computer programs and software products licensed by the Sellers and all proprietary rights and documentation of the Sellers, whether or not patented or copyrighted, associated therewith; (g)all information, files, documents, correspondence, records, data, plans, reports, contracts and recorded knowledge, including customer, supplier, price and mailing lists, and all accounting, payroll, personnel or other books and records, in whatever media retained or stored, including computer programs and disks; (h)all transferable Licenses (as defined in Section 3.9), including those set forth on Schedule 1.2(h); (i)all rights to causes of action, lawsuits, judgments, claims and demands of any nature available or being pursued (other than such rights relating solely to Excluded Assets or Excluded Liabilities (as defined in Section 1.5)); and (j)all rights in and under all express or implied guarantees, warranties, representations, covenants, indemnities and similar rights in favor of the Sellers (other than such rights relating solely to Excluded Assets or Excluded Liabilities). 1.3Excluded AssetsNotwithstanding anything to the contrary set forth herein, the term “Assets” shall not mean or include the following assets, properties and rights of the Sellers (collectively, the “Excluded Assets”): (a)any Non-Assigned Contract (as defined in Section 1.6(b)) or any Contract (as defined in Section 3.10) (including any License) that the parties agree shall not be transferred to the Purchaser, as set forth on Schedule 1.3(a); (b)the charter documents, minute books, stock ledgers and other books and records related to the formation or incorporation of the Sellers; (c)all rights and claims of the Sellers and Parent under this Agreement and the Purchaser Ancillary Documents (as defined in Section 4.2); (d)the assets set forth on Schedule 1.3(d); and (e)all cash amounts except as set forth in Schedule 1.3(e) 1.4Assumption of Assumed LiabilitiesExcept as expressly provided in this Section 1.4, the Purchaser shall not assume any claims, liabilities or obligations of the Sellers.As the sole exception to the foregoing, the Purchaser shall assume and agree to discharge or perform the following liabilities and obligations of the Sellers existing as of the Closing Date (collectively, the “Assumed Liabilities”): (a)the obligations and liabilities of the Sellers under the Assumed Contracts, to the extent such obligations and liabilities (i) are not required to be performed prior to the Closing Date, (ii) are disclosed in such Assumed Contracts and do not relate to the breach or non-performance thereof by the Sellers, and (iii) accrue and relate to the operations of the Business on or subsequent to the Closing Date; and (b)the current liabilities of the Sellers of the types listed on Schedule1.4(b). 1.5Retention of Excluded Liabilities (a)Notwithstanding anything to the contrary set forth herein, the Assumed Liabilities shall not include, and in no event shall the Purchaser assume, agree to pay, discharge or perform or incur any liability or obligation of the Sellers under this Agreement that is not expressly included as an Assumed Liability in accordance with Section 1.4 hereof (all obligations and liabilities of the Sellers, other than the Assumed Liabilities, are hereinafter referred to as the “Excluded Liabilities”), which Excluded Liabilities shall include, but not be limited to, the following: (i)any liability or obligation (including accounts payable) owed to Parent or any other Affiliate (as defined in Section 3.17) of either Seller; (ii)Taxes (as defined in Section 3.11(f)) of the Sellers with respect to any period (whether complete or partial), except as provided in Section 2.4; (iii)any liability for any indebtedness with respect to borrowed money, including any interest or penalties accrued thereon; (iv)any liability relating to, resulting from, or arising out of, (A) claims made in pending or future suits, actions, investigations or other legal, governmental or administrative proceedings, or (B) claims based on violations of law, breach of contract, or environmental, health and safety matters or any other actual or alleged failure of either Seller to perform any obligation, in each case to the extent arising out of, or relating to, (x) events that have occurred, (y) services performed, or (z) the operation of the Business, prior to the Closing Date; (v)any obligation or liability relating to, resulting from, or arising out of, any Excluded Asset; (vi)any liability relating to, resulting from, or arising out of, any operation of either Seller not related to the Business or any former operation of either Seller that has been discontinued or disposed of prior to the Closing Date; (vii)except as expressly set forth in Section 5.4, any Seller Benefit Plan Liability (as defined in Section 5.5) or any Seller Employer Liability (as defined in Section 5.6), whether or not such liability or obligation arises prior to, on or following the Closing Date; or (viii)any liability of the Sellers or Parent arising or incurred in connection with the negotiation, preparation and execution of this Agreement or the consummation of the transactions contemplated hereby and any fees and expenses of counsel, accountants, brokers, financial advisors or other experts of the Sellers or Parent. (b)The Excluded Liabilities shall include all claims, actions, litigation and proceedings relating to any or all of the matters in the foregoing clause (a) and all costs and expenses in connection therewith. 1.6Nonassignable Contracts (a)Without limiting the obligations of the Sellers under this Agreement, the Sellers shall use their commercially reasonable efforts to obtain, on or before the Closing Date, the third party consents (i) that may be required for the assignment or transfer of the Assumed Contracts set forth in the first paragraph of Schedule 3.10(b)(A) of the Disclosure Schedules (as defined in Section 3) and (ii) set forth on Schedule 7.3(e).To the extent that assignment hereunder by the Sellers to the Purchaser of any Assumed Contract (including those set forth in the first paragraph of Schedule 3.10(b)(A) and on Schedule 7.3(e) hereto) is not permitted, or is not permitted without the consent of a third party and such consent is not obtained as of the Closing Date, this Agreement shall not be deemed to constitute an undertaking to assign the same if such consent is not given or if such an undertaking otherwise would constitute a breach of or cause a loss of benefits thereunder.The Sellers and Parent shall use all commercially reasonable efforts to obtain, as promptly as possible, any and all such third-party consents after the Closing Date; provided that in no event shall the Sellers’ aggregate liability under this Section 1.6(a) exceed $5,000 with respect to using such reasonable efforts. (b)If and to the extent that the Sellers are unable to obtain any third party consent contemplated by Section 1.6(a), the Sellers shall continue to be bound by any such Assumed Contract (the “Non-Assigned Contract”).To the maximum extent permitted by law and the terms of the Non-Assigned Contract, (i) the Sellers shall make the benefit of such Non-Assigned Contract available to the Purchaser, and (ii) the assignment provisions of this Agreement shall operate to the extent permitted by law and the applicable Non-Assigned Contract to create a subcontract, sublease or sublicense with the Purchaser to perform each relevant Non-Assigned Contract on the terms and conditions set forth therein.To the extent such benefit is made available, and/or such subcontract, sublease or sublicense is created, (A) the Purchaser shall pay, perform and discharge fully all obligations of the Sellers under any such Non-Assigned Contract from and after the Closing Date, (B) the Sellers shall, without further consideration therefor, pay and remit to the Purchaser promptly any monies, rights and other consideration received in respect of such Non-Assigned Contract performance, and (C) the Sellers shall exercise or exploit its rights and options under all such Non-Assigned Contracts only as directed by the Purchaser. (c)If and when any third party consent contemplated by this Section 1.6 shall be obtained or any such Non-Assigned Contract shall otherwise be assignable, the Sellers shall promptly assign all of their rights and obligations thereunder or in connection therewith to the Purchaser without payment of further consideration therefor, the Purchaser shall assume such rights and obligations, and such Non-Assigned Contract will be deemed to be an Assumed Contract transferred in accordance with Section 1.2 hereof. Section 2.Closing Matters; Purchase Price. 2.1The ClosingThe closing of the Acquisition provided for in this Agreement (the “Closing”) will take place at the offices of Morris, Manning & Martin, LLP, 3343 Peachtree Road,
